     Case 1:19-cv-05731-GHW-RWL Document 579
                                         578 Filed 10/06/20
                                                   10/05/20 Page 1 of 3




October 5, 2020                                           Patrick J. Boyle
                                                          T 212.808.5678
VIA CM/ECF                             10/6/2020          F 212.307.5598
                                                          PBoyle@Venable.com

Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Courtroom 18D
New York, New York 10007

       Re:    In re Hapag-Lloyd Aktiengesellschaft a/k/a Hapag-Lloyd AG, Case No. 19-cv-
              5731-GHW-RWL
              Letter Motion, on Partial Consent, Seeking a 30-Day Extension of Time
              (1) for the NVOCC Third-Party Defendants to Move to Dismiss Certain
              Third-Party Complaints, and (2) for Third-Party Defendants DSV Air & Sea
              Inc., Pantainer (H.K.) Ltd., and Logfret, Inc. to Answer or Otherwise
              Respond to those Complaints

Dear Judge Lehrburger:

       We represent Third Party Defendants DSV Air & Sea Inc., s/h/a DSV Air & Sea, Inc.
(“DSV”), Pantainer (H.K.) Ltd. (“Pantainer”),1 and Logfret, Inc. in the proceeding referenced
above. Each of these Third Party Defendants are non-vessel-operating common carriers
(“NVOCC[s]”).

        We write on behalf of our clients and numerous other NVOCC third party defendants (the
“NVOCC Third-Party Defendants”) named in the following third-party complaints: (1) the
Third-Party Complaint of Third-Party Plaintiff Hartford Fire Insurance Company, filed February
24, 2020 (the “Hartford Fire Insurance Company Third-Party Complaint”) (CM/ECF Nos. 221,
223); (2) the Amended Third-Party Complaint, dated March 4, 2020, filed by Third-Party
Plaintiffs Federal Insurance Company, et al. (the “Federal Insurance Third-Party Complaint”)
(CM/ECF No. 233); (3) the Third-Party Complaint of Third-Party Plaintiffs Acco Brands USA
LLC, et al., filed March 5, 2020 (the “Acco Third-Party Complaint”) (CM/ECF No. 237); (4) the
Third-Party Complaint of Third-Party Plaintiff Zurich American Insurance Company, filed
March 5, 2020 (the “Zurich Third-Party Complaint”) (CM/ECF No. 239); and (5) the Third-
Party Complaint of Third-Party Plaintiff Liberty Mutual Insurance Company filed March 6, 2020
(the “Liberty Mutual Third-Party Complaint”) (CM/ECF No. 245).

1
 Pantainer has been incorrectly named in one pleading as “Paintainer (H.K.) Ltd.” See
CM/ECF No. 237 at 2, ¶ 31.
     Case 1:19-cv-05731-GHW-RWL Document 579
                                         578 Filed 10/06/20
                                                   10/05/20 Page 2 of 3




Hon. Robert W. Lehrburger
October 5, 2020
Page 2


        We write pursuant to Rules I(A), I(F) and III(B) of Your Honor’s Individual Practices in
Civil Cases (dated as of February 3, 2020) to respectfully request a thirty-day extension, to
November 6, 2020, (1) for the NVOCC Third-Party Defendants to file a motion to dismiss, with
briefs, of the Eighth Cause of Action in both the Federal Insurance and Acco Third-Party
Complaints, and (2) for DSV, Pantainer, and Logfret to answer or otherwise respond to those
third-party complaints. The current deadline is October 7, 2020. CM/ECF No. 538. Because
our clients and numerous other NVOCCs that were not involved in the shipment of the coconut
pellets suspected of being the cause of the fire aboard the M/V YANTIAN EXPRESS are
engaged in settlement negotiations, two sets of Third-Party Plaintiffs have consented to this
request through their counsel, including those from the Federal Insurance and Acco Third-Party
Complaints (represented by Hill Rivkins LLP and Mound Cotton Wollan & Greengrass LLP
respectively).2

         As background, on July 20, 2020, this firm filed letter motions on behalf of DSV,
Pantainer, and Logfret requesting a pre-motion conference to seek leave from this Court for our
clients to file motions to dismiss the Eighth Causes of Action in the Federal Insurance and Acco
Third-Party Complaints. CM/ECF Nos. 455, 487, & 511. These letter motions were joined by
other NVOCC Third-Party Defendants. See, e.g., CM/ECF No. 495.

       On August 25, 2020, the Court held a teleconference with all interested parties. See
CM/ECF No. 538. Subsequently that same day, this Court entered an Order setting the NVOCC
Third-Party Defendants’ deadline to file motions to dismiss and briefs as October 7, 2020. Id.

        Since that teleconference, these same NVOCC Third-Party Defendants and the Third-
Party Plaintiffs from the Federal Insurance and Acco Third-Party Complaints have made good
progress on a possible resolution that could eliminate entirely the need for the motions. We hope
that with a thirty-day extension of the deadline to move and/or answer, these parties will be able
to complete these negotiations. In considering the request, we note for the Court that the
additional time is needed, in part, because of the number of parties involved in negotiating and
ultimately required to approve the possible agreement.

       For these reasons, we respectfully request that the Court extend by thirty days, to
November 6, 2020, (1) the NVOCC Third-Party Defendants’ time to file a motion to dismiss the
Eighth Cause of Action in both the Federal Insurance and Acco Third-Party Complaints, and


2
 Counsel for the three remaining Third-Party Plaintiffs, including (1) Hartford Fire Insurance
Company, (2) Zurich American Insurance Company, and (3) Liberty Mutual Insurance
Company, failed to respond to inquiries about this Letter Motion from the NVOCC Third-Party
Defendants’ counsel.
      Case 1:19-cv-05731-GHW-RWL Document 579
                                          578 Filed 10/06/20
                                                    10/05/20 Page 3 of 3




Hon. Robert W. Lehrburger
October 5, 2020
Page 3

(2) for DSV, Pantainer, and Logfret to answer or otherwise respond to those third-party
complaints.

        We also note for the Court that, because DSV, Pantainer and Logfret are only named as
Third-Party Defendants in the Federal Insurance and Acco Third-Party Complaints and counsel
for those Third-Party Plaintiffs have consented to this Letter Motion (represented by Hill
Rivkins LLP and Mound Cotton Wollan & Greengrass LLP respectively) this portion of our
Letter Motion, seeking to extend the answer or motion to dismiss deadline specifically for DSV,
Pantainer, and Logfret, is respectfully submitted fully on consent.

       Pursuant to Rule I(F) of the Court’s Individual Practices in Civil Cases, we note that no
party has previously moved for any extension of this deadline.

       We thank the Court for its attention to this matter.

                                              Respectfully submitted,
                                              /s/ Patrick J. Boyle
                                              Patrick J. Boyle

cc:    All counsel of record (via CM/ECF)




                              10/6/2020
